UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51656 EAGLE FORD OIL & GAS CORP. (Exact name of registrant as specified in its charter) Nevada 75-2990007 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 2951 Marina Bay Dr., Ste 130-369 League City, TX (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 383-9648 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ 36,155,893, shares of the registrant’s common stock were outstanding as of November 6, 2012. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed ConsolidatedBalance Sheets at September 30, 2012 (unaudited) and December 31, 2011 Condensed Consolidated Statement of Operations for three and nine months ended September 30, 2012 and 2011(unaudited) Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the Nine months ended September 30, 2012 (unaudited) Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2012 and 2011 (unaudited) Notes to Unaudited Condensed Consolidated Financial Statements 3 4 5 6 7-20 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II—OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 6. Exhibits. 27-31 Signatures EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2012 (Unaudited) December 31,2011 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - production Prepaid expenses Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, using full cost accounting Costs subject to amortization Costs not subject to amortization Pipeline transmission properties Less: accumulated depreciation and depletion ) ) Total property and equipment, net OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable – trade $ $ Accrued expenses Accrued expenses to related parties Notes payable, current portion Notes payable to related parties, current portion Convertible debentures Total current liabilities LONG-TERM LIABILITIES Derivative liability - warrants Long-term note payable — Asset retirement obligations Total long term liabilities TOTAL LIABILITIES SHAREHOLDERS’ DEFICIT Preferred stock, undesignated, 10,000,000 shares authorized, none issued and outstanding — — Common stock, $0.001 par value, 75,000,000 shares authorized, 36,155,960, and 34,094,054shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in-capital Accumulated deficit ) ) TOTAL SHAREHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ See summary of significant accounting policies and notes to unaudited condensed consolidated financial statements. 3 EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUE $ ) $ $ $ OPERATING EXPENSES Lease operating expenses ) General and administrative expenses Depreciation, depletion and accretion Impairment of goodwill — — — Total operating expenses Net operating loss ) OTHER INCOME (EXPENSES) Gain on legal settlements – liens — — Management fee income or other items — ) — ) Interest expense ) Unrealized gain on change in derivative value Total other income (expenses) ) ) Net loss ) Net income attributable to noncontrolling interest — — — Net loss attributable to Eagle Ford Oil & Gas Corp. $ ) $ ) ) $ ) Loss per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average common shares outstanding (basic and diluted) See summary of significant accounting policies and notes to unaudited condensed consolidated financial statements. 4 EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ DEFICIT For the Nine months ended September 30, 2012 (Unaudited) Common Stock Additional Paid-in Accumulated Total Shareholders’ Shares Par Value Capital Deficit Deficit Balance, December 31, 2011 $ $ $ ) $ ) Common shares issued for cash — Common shares issued for exchange of notes payable and accrued interest — Common shares issued for services — Net loss — — — ) ) Balance, September 30, 2012 $ $ $ ) $ ) See summary of significant accounting policies and notes to unaudited condensed consolidated financial statements. 5 EAGLE FORD OIL & GAS CORP. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Share-based compensation Depreciation and depletion Amortization of deferred financing costs — Gain on legal settlements of debt — ) Impairment of goodwill — Unrealized gain on change in derivative value ) ) Changes in operating assets and liabilities: Accounts receivable – production Prepaid expenses ) Advances to operators, net — Accounts payable – trade Accrued expenses Accrued expensesto related parties — Net cash (used in) provided by operating activities ) Cash flows from investing activities: Additions to oil and gas properties ) ) Reverse acquisition – cash acquired — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of notes payable to related parties Proceeds from long term debt — Payments made on notes payable ) ) Distributions to shareholders — ) Proceeds from sale of common stock Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental cash flow information: Interest paid $
